Citation Nr: 0822668	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  07-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
arthritis, to include as secondary to the service-connected 
left knee disability.

2.  Entitlement to service connection for bilateral ankle 
arthritis, to include as secondary to the service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1969 to January 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that in pertinent part, denied service 
connection for arthritis of the bilateral hips and ankles.  

In April 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for arthritis of the 
bilateral hips and ankles, asserting that his bilateral hip 
and bilateral ankle arthritis was caused by, or at least 
aggravated by, his service-connected left knee disability.  

The RO initially denied the veteran's claim in a September 
2006 rating decision because the evidence of record did not 
show the presence of arthritis of either hip or either ankle.  
Because there was no evidence of current hip or ankle 
disability at the time of the September 2006 rating decision, 
the issue of secondary service connection was not addressed.  
Since the time of the initial denial in September 2006, the 
veteran has submitted evidence of current left hip and right 
ankle degenerative joint disease.  The likely etiology of the 
hip and ankle arthritis remains unclear.  

Importantly, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

At the veteran's personal hearing before the undersigned in 
April 2008, the veteran and his spouse testified that the 
veteran's entire gait was thrown off in order to accommodate 
the service-connected left knee disability, such that it 
either caused or aggravated the hip and ankle arthritis.  The 
veteran's spouse pointed out that the veteran could no longer 
walk without a cane.  The veteran testified that prior VA 
examinations of the hips and ankles are inadequate to 
determine whether service connection is warranted because the 
issue of secondary service connection was never addressed.  

In light of the veteran's contentions, the case is REMANDED 
for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all private treatment records 
of the veteran pertinent to the issues on 
appeal that have not been previously 
secured.  Also obtain and associate with 
the claims file all outstanding VA records 
pertinent to the veteran's claims.


2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
bilateral hip arthritis and bilateral 
ankle arthritis.  All indicated x-rays and 
laboratory tests should be completed.  The 
examiner should review the veteran's 
claims file in conjunction with the 
examination.  

i) The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that bilateral hip 
arthritis or bilateral ankle arthritis 
had its onset in service or is 
otherwise causally related to service.  

ii)  If the bilateral hip arthritis or 
bilateral ankle arthritis did not have 
its onset during service or is not 
otherwise causally related to service, 
the examiner is asked to state whether it 
is as likely as not that any current 
ankle or hip disorder is proximately due 
to or the result of the veteran's left 
knee disorder.  

iii)  If the examiner finds that a hip or 
ankle disorder is not related to service 
in some way and it is not proximately due 
to or the result of a left knee disorder, 
the examiner is asked to provide an 
opinion as to whether the veteran's hip 
or ankle disorder has been aggravated by 
a left knee disorder - that is, whether 
his left knee disorder causes a permanent 
and greater degree of impairment 
(aggravation) of a hip or ankle disorder.  
If the examiner finds that a left knee 
disorder has aggravated a hip or ankle 
disorder, the examiner must address the 
following medical issues:

(a)  The baseline manifestations which 
are due to the veteran's hip or ankle 
disorder; 

(b)  The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the veteran's left 
knee disorder based on medical 
considerations; and 

(c)  The medical considerations 
supporting an opinion that increased 
manifestations of a hip or ankle 
disorder are proximately due to the 
veteran's left knee disorder.  

A complete rationale should accompany all 
opinions expressed.

3.  After completion of the requested 
development, readjudicate the veteran's 
claims for entitlement to service 
connection for bilateral hip arthritis and 
bilateral ankle arthritis.  Specifically 
consider whether the veteran has a hip 
and/or ankle disability secondary to his 
service-connected left knee disability, 
taking into consideration the provisions 
of 38 C.F.R. § 3.310(a) and the directives 
set forth in Allen regarding aggravation.  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




